—In an action for a divorce and ancillary relief, the plaintiff appeals (1) from an order of the Supreme Court, Putnam County (Hickman, J.), dated October 31, 1996, which rejected her objections to a proposed judgment of divorce, and (2), as limited by her brief, from stated portions of a judgment of the same court, also dated October 31, 1996.
Ordered that the appeal from the order is dismissed, as no appeal lies as of right from an order which does not determine a motion made on notice {see, CPLR 5701 [a] [2], [3]); and it is further,
Ordered that the appeal from the judgment is dismissed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The portions of the judgment from which the plaintiff appeals are based upon a comprehensive stipulation of settlement entered into by the parties. Consequently, those portions of the judgment are not appealable since the plaintiff consented to the terms of the stipulation and is not an aggrieved party {see, CPLR 5511; Tongue v Tongue, 61 NY2d 809; Matter of Starz v Tissiera, 206 AD2d 432; Strauss v Strauss, 140 AD2d 330). Thompson, J. P., Pizzuto, Joy and Florio, JJ., concur.